Citation Nr: 1713890	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  11-13 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to December 1995.  His DD 214 also lists 5 years, 11 months and 24 days of prior active service.  He died in December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Appellant appeared before the undersigned Veterans Law Judge (VLJ) in a December 2016 hearing in Washington, D.C.  A transcript is of record.

The Board notes that additional evidence was submitted after the final supplemental statement of the case was issued in May 2011.  However, the Appellant and her representative waived Agency of Original Jurisdiction (AOJ) consideration at her hearing before the Board in December 2016.  Therefore, the Board can proceed with the adjudication of the appeal.  38 C.F.R. §§ 19.31, 19.37, 20.1034.



FINDINGS OF FACT

1. The Veteran died in December 2008 and is survived by his spouse, the Appellant.

2. The Veteran's death certificate identifies the cause of his death as cardiopulmonary arrest due to, or a consequence of, diabetes mellitus, hypertension, and coronary heart disease.

3. The Veteran had several elevated blood pressure readings during service, and his physician opined the hypertension likely began during service, later leading to the myocardial infarction and his death.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As the Board is granting in full the Appellant's claim of service connection for the cause of the Veteran's death, any error with respect to the duties to notify or assist for this claim was harmless and will not be further discussed.


II. Service Connection

The Appellant is seeking dependency and indemnity compensation for the cause of the Veteran's death.  38 U.S.C.A. § 1310.

In general, dependency and indemnity compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability or where the Veteran's death is otherwise attributable to his military service (either on a direct basis, secondary basis, or on a theory of aggravation).  Id.; see also 38 C.F.R. § 3.5.  The death of a Veteran will be considered as having been due to a service-connected or compensable disability when the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The issue will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  Id.  The service-connected disability will be considered as the principal or primary cause of death when such disability, by itself, or in combination with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

In contrast, contributory cause of death is inherently not related to the principal cause of death.  38 C.F.R. § 3.312(c).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  Id.  Importantly, there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of any coexisting conditions.  38 C.F.R. § 3.312(c)(4).  In such cases, consideration must be given to whether there is a reasonable basis that a compensable disability had a material influence in accelerating death.  Id.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause of death being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. 3.312(c)(3).  Finally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would generally not be held to have contributed to death primarily due to an unrelated disability.  38 C.F.R. 3.312(c)(2).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In addition, certain chronic diseases, such as diabetes mellitus and hypertension, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

As in all cases, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. §7104(a).  When there is an approximate balance of evidence for and against the merits of an issue material to the determination of the claim, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's death certificate listed his cause of death as cardiopulmonary arrest due to, or a consequence of, diabetes mellitus, hypertension, and coronary heart disease with tobacco abuse as a significant contributing condition.

The Appellant does not argue, and the record does not suggest, that the Veteran's cardiopulmonary arrest was present during, or manifested within one year of separation from, his period of active service.

Instead, the Appellant argues that the Veteran's hypertension and diabetes were etiologically related to service.  The Veteran was not service connected for hypertension or diabetes mellitus at the time of his death.

The Veteran was not actually diagnosed with hypertension during service.  However, his service treatment records note several incidents where he had elevated blood pressure during active duty service.  Specifically, in 1990, in March 1994 his blood pressure was 150/100, in April 1994 it was recorded as 154/70, and again in April 1994 it was recorded as 150/88.

The Veteran continued to experience high blood pressure and was diagnosed with hypertension in May 2000, five years after separating from active duty service.  However, in an August 2002 Fox Army Health Center medical record, the Veteran reported he was diagnosed with hypertension but stopped taking his medication because he did not have hypertension.

In a letter dated August 2014, the Veteran's primary care physician, Dr. M., stated he reviewed the Veteran's service treatment records and noted several times the Veteran had blood pressure higher than 140/90.  He stated blood pressure over 140/90 can be diagnosed as hypertension.  However, the Veteran was never treated for his elevated blood pressure in service.  Dr. M. opined that the Veteran more likely than not died of a myocardial infarction due to his hypertension and subsequent diabetes, because hypertension is one of the major risk factors for heart attacks.

After a full review of the record in conjunction with the applicable laws and regulations, the Board finds that the claim must be granted.

Initially, the Veteran was not diagnosed with hypertension until May 2000 or diabetes mellitus until at least 2002.  There is no evidence the Veteran's hypertension manifested to a compensable degree within one year of separation from service.  For hypertension to receive a 10 percent rating, the Veteran must have diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more and who required continuous medication for control.  Similarly, for a 10 percent rating for diabetes mellitus, the disability must be manageably by restricted diet only.

The Appellant has argued that the Veteran's separation examination noted he may have had possible diabetes, but the tests were never conducted.  Service treatment records from December 1978 note "f/u on poss diabetes" and listed it as a continuous problem.  However, medical records from Fox Army Health Center indicate he was monitored for hyperglycemia and impaired glucose tolerance, but physicians did not suspect he had diabetes until approximately 2002.  There is no evidence to suggest the Veteran actually developed diabetes mellitus during service or within one year following separation from service.

Thus, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic disabilities are not applicable.

Service connection can be established on a direct basis.  The Board finds Dr. M.'s opinion to be of great probative value because the conclusion is supported by medical rationale and is consistent with the verifiable facts regarding the Appellant's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  As stated above, after reviewing the Veteran's service treatment records and noting several instances where the Veteran's blood pressure was elevated above 140/90, he opined it was at least as likely as not that the Veteran had hypertension while in service.  The Board finds there is no competent, credible, or persuasive medical evidence of record to refute Dr. M.'s opinion.

The Board thus finds that the Veteran's hypertension was related to his active duty service and can be considered when determining whether the Veteran's service-connected disabilities contributed to his cause of death.

As the Veteran's death certificate lists his cause of death as cardiopulmonary arrest due to, or a consequence of, diabetes mellitus, hypertension, and coronary heart disease, and his physician indicated it was more likely than not the myocardial infarction was due to hypertension and diabetes.  The doctor noted hypertension is one of the major risk factors for heart attacks.  Although not distinguishing between hypertension and diabetes, the doctor's statement is enough to show the hypertension that began in service contributed substantially or materially, as the doctor called it a "major" risk factor, or that it combined to cause death along with the diabetes.  In either event, applying the benefit of the doubt standard, the Board finds the Veteran's cause of death, was etiologically related to his active duty service.



[Continued on next page]

ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


